Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/12/2021 was entered. Claims 15-20 have been amended. No claims have been canceled, added or withdrawn. Claims 1-20 thus remain pending in this application
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a microscopy system” in claims 8 – 14.
A microscopy system employed in the acquisition of a localisation microscopy image sequence in accordance with an embodiment of the invention is shown in FIG. 2. 
The light sources may be lasers or some other high intensity collimated light source. Further beam conditioning optics, such as a beam expanding telescope (218) may be used to alter the beam intensity profile and collimation. The light sources are then reflected through the objective lens (206) by a dichroic mirror (major dichroic 208) onto the sample (204). The coupling and directing of the light sources up to the point of the major dichroic (208) may also be achieved partly or completely by optical fibres. The beam directing/conditioning optics will usually feature some means to displace the beam path through the objective so as to achieve total (or close to) internal reflection (TIRF) of the excitation light at the sample interface. 
The fluorescence light from individual emitters/flurophores is collected by the objective lens, passed through the major dichroic, and directed by optics (216) through the tube lens (210). This brings the light to focus on the sensor of a digital camera (212) forming an image. The camera must be sensitive enough to detect the low light levels involved but also fast enough to capture many images per second (ca.100). Typically therefore either scientific CMOS (sCMOS) or electron multiplying CCD (EMCCD) cameras are used. The output data stream is recorded on a computer (214) (Pages 13 – 14, Specfication).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1 – 20 are  allowed.
Notice applicant amended the claims in order to remove rejections under 35 U.S.C 101.
The following is an examiner’s statement of reasons for allowance: 
With regards to the independent claims. The examiner indicated reasons for allowance in the previous office action filed 04/13/2021. Those reasons still stand. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884